Exhibit 10.3 PLACEMENT AGREEMENT This PLACEMENT AGREEMENT (the “Agreement”) dated as of March 31, 2016, by and between BRIDGELINE DIGITAL, INC. , a Delaware corporation (the “Company”), and TAGLICH BROTHERS, INC. (“Placement Agent”). W I T N E S S E T H : WHEREAS, in reliance upon the representations, warranties, terms and conditions hereinafter set forth, the Placement Agent will act as the exclusive financial advisor and placement agent for the Company in connection with (i) a proposed private placement (the “Note Offering”) of up to $2,000,000 of the Company’s 10% Subordinated Convertible Notes (the “Notes”) and (ii) a proposed private placement to existing holders of unsecured promissory notes issued since December 1, 2014 (the “Term Notes”) to contribute their Term Notes as the purchase price for shares of Common Stock (“Exchange Shares”) (the “Exchange Offering” and together with the Note Offering, the “Offerings”). The Offerings may be completed in one or more closings (each, a “Closing”); WHEREAS, the Notes are being issued pursuant to the Company’s Confidential Private Placement Memorandum and exhibits and annexes thereto (including the information incorporated by reference therein) dated March 31, 2016, and as the same may be amended and/or supplemented from time to time (collectively, the “Memorandum”); WHEREAS, the Notes are being issued to the buyers thereof (the “Investors”) pursuant to an exemption from the registration requirements by Rule 506 (“Rule 506”) of Regulation D of the Securities Act of 1933, as amended (the “1933 Act”); WHEREAS, the Exchange Shares are being issued pursuant to a purchase agreement (the “Purchase Agreement”) between the Company and the holders of the Term Notes (the “Debt Holders”); and WHEREAS, the Exchange Shares are being issued to the Debt Holders pursuant to an exemption from the registration requirements by Rule 506. NOW, THEREFORE, in consideration of the premises and the respective promises hereinafter set forth, the Company and the Placement Agent hereby agree as follows: 1.
